DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim, with specific regard to a rearview mirror body comprising two receiving spaces, the second of which comprising an ultrasonic distance detection module, an alarm light module, and a buzzer, wherein the ultrasonic distance detection module is connected with the alarm and buzzer; the alarm light module comprises at least three separate light elements; and the three light elements and buzzer are activated depending on the distance calculated through the use of an ultrasonic wave emitted by the ultrasonic detection module.

The closest prior art of reference, Studt et al. (U.S. Publication No. 2003/0055596), discloses a system with an ultrasonic sensor arrangement to determine the relative distance of a detected object. Studt also teaches a series of audio and visual alerts emanating from a driver alert display which will warn the operator of an impending collision, including several LED indicators that may be of different colors for different severity levels as the object gets closer to the vehicle. Studt describes an embodiment in which the alert display can be mounted near the primary rear-view mirror of the vehicle. However, Studt does not expressly disclose a mirror housing with two separate receiving spaces, one of which comprising the mirror, and the other of which comprising the ultrasonic sensor, three lights, and a buzzer, and is located underneath the first receiving space.

The next closest prior art of reference, Al-Jafar (U.S. Publication No. 2013/0043990), discloses a vehicle monitoring system that comprises side mirrors mounted on each side of a vehicle, and a pair of ultrasonic detectors disposed on the outside edge of each mirror. The ultrasonic sensors are used to give the driver a distance in feet between the vehicle and the threat obstacle detected. Additionally, the system includes a pair of light signals with one light signal mounted on each of the side mirrors for warning the driver of the presence of an obstacle in a blind spot. However, Al-Jafar does not teach having three separate light elements, a buzzer, and an activation of these different lights and buzzer components based on the distance determined by the ultrasonic sensors. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Foote et al. – U.S. Publication No. 2009/0040306

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488